 1
 2
 3                                                                  O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   CONNIE M. HERNANDEZ-CORTINA,    )   Case No. EDCV 18-01579 DDP (SPx)
                                     )
12                     Plaintiff,    )   ORDER GRANTING DEFENDANTS’ MOTION
                                     )   TO DISMISS IN PART AND DENYING
13        v.                         )   MOTION IN PART
                                     )
14   COUNTY OF RIVERSIDE, ET AL.,    )   [Dkt. 20]
                                     )
15                  Defendants.      )
     ___________________________     )
16
17        Presently before the court is Defendants’ Motion to Dismiss
18   Plaintiff’s First Amended Complaint (“FAC”).    Having considered the
19   submissions of the parties and heard oral argument, the court
20   grants the motion in part, denies the motion in part, and adopts
21   the following Order.
22   I.   Background
23        On July 7, 2017, Riverside County Sheriff’s Office deputies
24   took Angel Cortina (“Cortina”) into custody and detained him at the
25   Colorado River Station in Blythe, California.    (FAC ¶ 23.)   While
26   Cortina was detained in a closed cell, deputies, with the
27   permission of supervisors, deployed a canister of “clear-out gas”
28   into the cell.    (FAC ¶¶ 25-26.)   Soon after, deputies deployed a
     second canister of gas into the cell.    (FAC ¶ 27.)   After deploying
 1   the second canister, deputies removed Cortina from the cell.         (Id.
 2   ¶ 28.)   Cortina showed “obvious signs of respiratory distress and
 3   physical impairment caused by the noxious gas fumes.”       (Id. ¶ 29.)
 4   Sheriff’s personnel did not provide Cortina with the medical
 5   treatment or decontamination measures required by jail policies and
 6   the gas manufacturers’ specifications.       (Id.)
 7          Cortina was then transported from the Colorado River Station
 8   to Robert Presley Detention Center (“RPDC”) in Riverside,
 9   California.   (FAC ¶ 30.)    Although transport took several hours,
10   Cortina was not provided with any medical care or decontamination
11   measures during transport.     (Id. ¶ 31.)    Upon his arrival at RPDC,
12   Cortina was “placed in a holding cell without having undergone
13   appropriate screening.”     (Id. ¶ 32.)   No RPDC authorities were
14   notified that Cortina had been exposed to gas.       (Id. ¶ 33.)   At
15   some point, Cortina was found non-responsive in his cell, with
16   blood coming out of his mouth and with no pulse.       (Id. ¶ 35.)
17   Cortina was transported to Riverside Community Hospital, where he
18   arrived with a lacerated scalp, hypoglycemia, and a large amount of
19   blood coming from his mouth.     (Id. ¶¶ 36-37.)     He was pronounced
20   dead 19 minutes after arriving at the hospital from RPDC.       (Id. ¶
21   38.)
22          Plaintiff Connie M. Hernandez-Cortina, Cortina’s wife, filed
23   the instant action as an individual and as Cortina’s successor in
24   interest.   Plaintiff alleges twelve causes of action, including
25   civil rights claims such as excessive force and deliberate
26   indifference to serious medical needs, state law negligence, and
27   other claims.   Defendants now move to dismiss six of the FAC’s
28   twelve causes of action.

                                         2
 1   II.    Legal Standard
 2          A complaint will survive a motion to dismiss when it
 3   “contain[s] sufficient factual matter, accepted as true, to state a
 4   claim to relief that is plausible on its face.”    Ashcroft v. Iqbal,
 5   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
 6   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
 7   court must “accept as true all allegations of material fact and
 8   must construe those facts in the light most favorable to the
 9   plaintiff.”    Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
10   Although a complaint need not include “detailed factual
11   allegations,” it must offer “more than an unadorned,
12   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
13   678.    Conclusory allegations or allegations that are no more than a
14   statement of a legal conclusion “are not entitled to the assumption
15   of truth.” Id. at 679. In other words, a pleading that merely
16   offers “labels and conclusions,” a “formulaic recitation of the
17   elements,” or “naked assertions” will not be sufficient to state a
18   claim upon which relief can be granted. Id. at 678 (citations and
19   internal quotation marks omitted).
20          “When there are well-pleaded factual allegations, a court
21   should assume their veracity and then determine whether they
22   plausibly give rise to an entitlement of relief.” Id. at 1950.
23   Plaintiffs must allege “plausible grounds to infer” that their
24   claims rise “above the speculative level.” Twombly, 550 U.S. at
25   555-56.    “Determining whether a complaint states a plausible claim
26   for relief” is “a context-specific task that requires the reviewing
27   court to draw on its judicial experience and common sense.” Iqbal,
28   556 U.S. at 679.

                                        3
 1   III. Discussion
 2        A.   Third Claim for Deliberate Indifference to Medical Needs
 3        Plaintiff’s Third Claim alleges, pursuant to 42 U.S.C. § 1983,
 4   that unnamed individual Defendants violated Cortina’s Fourteenth
 5   Amendment right to medical care. (FAC ¶ 65.)    Defendants contend
 6   that Plaintiff alleges only that the unnamed Defendants were
 7   negligent, rather than deliberately indifferent, and that there is
 8   no alleged link between any Defendant’s action and the damages
 9   suffered by Cortina.
10        Fourteenth Amendment claims brought by pretrial detainees for
11   inadequate medical case must satisfy an objective deliberate
12   indifference standard.   See Gordon v. County of Orange, 888 F.3d
13   1118, 1125 (9th Cir. 2018).   To meet that standard, a plaintiff
14   must show that “(i) the defendant made an intentional decision with
15   respect to the conditions under which the plaintiff was confined;
16   (ii) those conditions put the plaintiff at substantial risk of
17   suffering serious harm; (iii) the defendant did not take reasonable
18   available measures to abate that risk, even though a reasonable
19   official in the circumstances would have appreciated the high
20   degree of risk involved—making the consequences of the defendant's
21   conduct obvious; and (iv) by not taking such measures, the
22   defendant caused the plaintiff's injuries.”    Id.   A showing of
23   objective unreasonableness, for purposes of the third element,
24   requires “more than negligence but less than subjective
25   intent–something akin to reckless disregard.”    Id.   Whether a
26   defendant’s conduct rises to the level of objective
27   unreasonableness depends on the facts of each particular case.      Id.
28

                                       4
 1        Defendants argue that the FAC fails to allege deliberate
 2   indifference because it only alleges negligent conduct, or more
 3   specifically, inaction.   This argument is puzzling.   The FAC
 4   alleges that the unnamed defendants unnecessarily deployed two cans
 5   of gas into Cortina’s cell in violation of established County of
 6   Riverside policies.   (FAC ¶ 64.)   Plaintiff further alleges that
 7   the unnamed defendants were trained in County policies, guidelines,
 8   and procedures requiring that inmates who are exposed to clear-out
 9   gas be provided with immediate medial attention, including
10   decontamination measures intended to facilitate breathing and
11   reduce physical pain resulting from gas exposure.   (Id.)
12   Notwithstanding this training, Plaintiff alleges, defendants failed
13   to provide Cortina with medical treatment or gas decontamination,
14   even though Cortina “was in respiratory distress and had other
15   obvious signs of physical impairment from breathing” at the time he
16   was removed from his cell in Blythe, throughout his hours-long
17   transport to Riverside, and upon his arrival at RPDC.   (Id. ¶¶ 29-
18   32, 34, 64.)
19        Defendants nevertheless contend that these allegations “sound
20   in negligence” because other portions of the Third Claim allege
21   that defendants “failed to follow basic, universally accepted
22   emergency medical protocols; failed to follow Riverside County
23   Sheriff standard emergency medical procedures and policies; failed
24   to provide adequate observation and medical intervention for Angel
25   Cortina's serious medical needs; seriously aggravated Angel
26   Cortina's medical condition by not administering decontamination
27   measures and delayed in providing appropriate care and treatment of
28   Angel Cortina's injuries.”   (Reply at 3:12-18 (quoting and

                                         5
 1   emphasizing portions of FAC ¶ 68).)    It is well established,
 2   however, even under a more stringent subjective intent standard,
 3   that a plaintiff can prove deliberate indifference by showing a
 4   “purposeful act or failure to respond to a prisoner’s pain or
 5   possible medical need . . . .”    Singanonh v. Rodriguez, No.
 6   118CV00590EPGPC, 2018 WL 5603600, at *4 (E.D. Cal. Oct. 29, 2018)
 7   (quoting Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.
 8   2006)(emphasis added)); see also, Coleman v. Snohomish Cty., No.
 9   C18-151-JCC-JPD, 2018 WL 6185551, at *4 (W.D. Wash. Oct. 19, 2018);
10   cf. Estelle v. Gamble, 429 U.S. 97, 105, (1976) (“[I]n the medical
11   context, an inadvertent failure to provide adequate medical care
12   cannot be said to constitute” deliberate indifference.” (emphasis
13   added)); Gordon, 888 F.3d at 1124 (“[W]e have long analyzed claims
14   that government officials failed to address pretrial detainees’
15   medical needs using the same standard as cases alleging that
16   officials failed to protect pretrial detainees in some other way.”
17   (emphasis added)).    Thus, it is irrelevant whether a defendant is
18   alleged to have been deliberately indifferent through action or
19   inaction.   Defendants’ suggestion that alleged omissions or
20   failures to act are, by definition, no more than negligent has no
21   merit.
22        The pertinent question in a Fourteenth Amendment case of this
23   nature is whether a defendant’s conduct, either in acting or in
24   failing to act, was objectively unreasonable.    Gordon, 888 F.3d at
25   1124.    Although a failure to act might conceivably be merely
26   negligent, and therefore insufficient to sustain a deliberate
27   indifference claim, so too might a failure to act be reckless, or
28   even intentional.    Here, Plaintiff alleges that the unnamed

                                        6
 1   defendants violated County policy by improperly deploying clear-out
 2   gas into Cortina’s cell and then, despite having been trained to
 3   provide inmates with medical attention and decontamination measures
 4   following any exposure to clear-out gas, did not provide Cortina
 5   with such treatment, even though he showed “obvious” signs of
 6   respiratory distress over the several hours it took to extract him
 7   from his cell in Blythe and transport him to Riverside.1   These
 8   facts, construed in the light most favorable to Plaintiff,
 9   undoubtedly give rise to a plausible claim that the unnamed
10   defendants were at least reckless in their disregard of Cortina’s
11   medical needs.
12        B.    Section 1983 Claim for Wrongful Death
13        Plaintiff’s Fourth Claim alleges a “wrongful death” claim
14   under 42 U.S.C. § 1983, while her Tenth Claim alleges wrongful
15   death pursuant to California Code of Civil Procedure § 377.60.
16   Defendants seek to dismiss the former, but not the latter.
17        Survivors of a person killed as a result of a police officer’s
18   use of excessive force may bring a Fourth Amendment action under 42
19   U.S.C. § 1983 if the relevant’s state’s laws authorizes such an
20   action.   Moreland v. Las Vegas Metro. Police Dep't, 159 F.3d 365,
21   369 (9th Cir. 1998); 42 U.S.C. § 1988(a).   Although some courts
22   have described such cases as “wrongful death” cases, the term more
23   often applies to state claims brought by relatives of the decedent
24
25        1
            These allegations are difficult to square with Defendants’
     brief alternative arguments that (1) the FAC does not demonstrate
26   any link between the unnamed Defendants’ conduct and Cortina’s
     injuries or (2) allege that any Defendant participated in the
27   deprivation of Cortina’s rights. Defendants are free to raise such
     arguments, if appropriate, upon Plaintiff’s identification of the
28   Doe defendants.

                                       7
 1   to recover for their own injuries.     Estate of Lopez ex rel. Lopez
 2   v. Torres, 105 F. Supp. 3d 1148, 1159 n4 (S.D. Cal. 2015); see also
 3   Herd v. Cty. of San Bernardino, 311 F. Supp. 3d 1157, 1164 (C.D.
 4   Cal. 2018); Neuroth v. Mendocino Cty., No. 15-CV-03226-NJV, 2016 WL
 5   379806, at *4 (N.D. Cal. Jan. 29, 2016).    So understood, “wrongful
 6   death” actions by a surviving relative cannot be brought under
 7   Section 1983, as constitutional rights cannot be vicariously
 8   asserted.   Herd, 311 F.3d at 1165.    Only when a plaintiff acts in a
 9   survivor capacity, where the decedent would otherwise have been
10   able to assert constitutional claims for himself, may a plaintiff
11   bring a Section 1983 claim authorized by state law.2    Id.
12        Here, Plaintiff’s First Claim for excessive force under
13   Section 1983 is a permissible survivor claim, which Defendants do
14   not seek to dismiss.   Because, however, Plaintiff’s Fourth Claim
15   for wrongful death can only be maintained under Section 1983 (as
16   opposed to state law) as an excessive force claim, it is
17   duplicative of Plaintiff’s First Claim.    Plaintiff’s Fourth Claim
18   is therefore dismissed, with prejudice.
19        C.     Fifth Claim for Right of Association
20
21
          2
            A plaintiff may also, of course, bring a Section 1983 claim
22   for a deprivation of her own constitutional rights. See, e.g.,
     Gonzalez v. City of Garden Grove, No. CV051506CASJTLX, 2006 WL
23   8434405, at *5 (C.D. Cal. Aug. 22, 2006) (permitting Fourteenth
     Amendment familial association claim by surviving parents while
24   dismissing Fourth Amendment claim because the plaintiffs were not
     the decedent’s survivors). Crumpton v. Gates, 947 F.2d 1418, 1421
25   (9th. Cir. 1991), cited by Plaintiff, involved such a claim. The
     Ninth Circuit’s discussion of whether or when a Fourteenth
26   Amendment-based Section 1983 claim accrued to an unborn fetus,
     however, has no bearing on whether a wrongful death claim can be
27   brought pursuant to Section 1983. See Crumpton, 947 F.3d at 1419
     (“Crumpton alleges that the killing of his father . . . violated
28   his own constitutional rights.”) (emphasis added).

                                        8
 1        Plaintiff brings a Fifth Claim for “Right of Association” in
 2   her own individual capacity.    Plaintiff bases her claim on her
 3   interest in her relationship with her spouse under both the First
 4   and Fourteenth Amendments.   (FAC ¶ 80.)      Defendants do not appear
 5   to dispute that Plaintiff can bring a Fourteenth Amendment claim
 6   for loss of familial relationship.       See, e.g., Estate of Lopez, 105
 7   F.Supp.3d at 1160.   Defendants seek dismissal, however, of
 8   Plaintiff’s Fifth Claim insofar as it is based upon the First
 9   Amendment.
10        Defendants rely on Arres v. City of Fresno, No. CV F 10-1628
11   LJO SMS, 2011 WL 284971, at *15 (E.D. Cal. Jan. 26, 2011).       In
12   Arres, as here, the plaintiffs brought Section 1983 familial
13   relationship claims under the First and Fourteenth Amendments.
14   Arres, 2011 WL 284971 at *15-16.3       Relying upon a Sixth Circuit
15   case involving a public housing authority’s trespassing rules, the
16   Arres court concluded that the First Amendment protects only
17   “associational interests related to speech and petition,” and that
18   familial relationships are of a different nature.       Id. (citing
19   Thompson v. Ashe, 250 F.3d 399, 407, n. 1 (6th Cir. 2001).       Thus,
20   the Arres court concluded, the plaintiffs could only bring a
21   familial interest claim under the Fourteenth Amendment, not the
22   First Amendment.   Id. at 16.
23        This Court respectfully disagrees.       As Defendants themselves
24   appear to acknowledge, the Ninth Circuit has held that the First
25   Amendment does protect individuals from “unwarranted interference”
26   with family relationships.   Keates v. Koile, 883 F.3d 1228, 1236
27
          3
            The Arres plaintiffs also brought a familial relationship
28   claim under the Fourth Amendment. Arres, 2011 WL 284971 at *16.

                                         9
 1   (9th Cir. 2018) (“[W]e have held that claims under both the First
 2   and Fourteenth Amendment for unwarranted interference with the
 3   right to familial association could survive a motion to dismiss.”);
 4   Lee v. City of Los Angeles, 250 F.3d 668, 685-6 (9th Cir. 2001).
 5   Although Defendants contend that the FAC does not sufficiently
 6   allege such “unwarranted interference,” the argument is not well
 7   developed.    Furthermore, courts have allowed familial association
 8   claims under the First Amendment in similar excessive force cases
 9   resulting in death.    See, e.g. Dela Torre v. City of Salinas, No.
10   C-09-00626 RMW, 2010 WL 3743762, at *4 (N.D. Cal. Sept. 17, 2010).
11        D.      Claims Six and Seven
12        Claims Six and Seven allege Section 1983 claims against
13   Defendant County of Riverside, as well against Defendants Sheriff
14   Stanley Sniff, Undersheriff William Di Yorio, Corrections Assistant
15   Sheriff Jerry Gutierrez, and Captains Robert Peebles and Matthew
16   Jiminez (collectively, excluding the County, the “Supervisor
17   Defendants”) for failure to train, supervise, and discipline.    The
18   FAC’s Eighth Claim, which Defendants do not seek to dismiss, also
19   alleges a Monell claim against the County.   Defendants allege that
20   the Sixth and Seventh claims do not sufficiently allege claims
21   against the Supervisor Defendants in their individual capacities
22   and, to the extent the claims are alleged against the Supervisor
23   Defendants in their official capacities, they are duplicative of
24   the claims alleged against the County.
25        A supervisory defendant may be held liable under Section 1983
26   if he or she is personally involved in the constitutional violation
27   or if there is a sufficient causal connection between the
28   supervisor's wrongful conduct and the constitutional violation.

                                         10
 1   Starr v. Baca, 652 F.3d 1202, 1207–08 (9th Cir. 2011).    Plaintiff
 2   concedes that the Supervisor Defendants were not personally
 3   involved in any violation of Cortina’s rights.    (Opposition at 13.)
 4   Plaintiff contends, instead, that Claims Six and Seven are premised
 5   upon the “causal connection between [the Supervisor Defendants’]
 6   conduct and the deprivation.”   (Opp. at 13:5.)   Contrary to
 7   Defendants’ characterization, however, Plaintiff’s emphasis on
 8   causal connections rather than personal involvement is not an
 9   admission that Claims Six and Seven are alleged against the
10   Supervisor Defendants in their official capacities.    (Reply at 7-
11   8.)   “A supervisor can be liable in his individual capacity for his
12   own culpable action or inaction in the training, supervision, or
13   control of his subordinates; for his acquiescence in the
14   constitutional deprivation; or for conduct that showed a reckless
15   or callous indifference to the rights of others.”
16   Starr, 652 F.3d at 1208 (quoting Watkins v. City of Oakland, 145
17   F.3d 1087, 1093 (9th Cir. 1998)).
18         A plaintiff can demonstrate the requisite causal connection
19   between a supervisory defendant’s individual actions and a
20   constitutional violation by showing that the supervisor set in
21   motion a series of acts by others or “knowingly refus[ed] to
22   terminate a series of acts by others, which the supervisor knew or
23   reasonably should have known would cause others to inflict a
24   constitutional injury.”   Starr, 652 F.3d at 1207-08 (quoting Dubner
25   v. City & Cnty. of San Francisco, 266 F.3d 959, 968 (9th Cir.2001)
26   (alterations omitted)).   Plaintiff asserts that this standard is
27   met by the FAC’s allegations that the Supervisor Defendants were
28   aware of a 2016 Consent Decree requiring the County to “implement

                                      11
 1   remedial measures to address the failure to provide
 2   constitutionally adequate mental health and medical care to
 3   prisoners housed in County of Riverside jails [,]” and mandating
 4   that “all health care staff shall provide community standard of
 5   care in their respective roles; that emergency procedures are to be
 6   provided ‘immediately’; and that in the event of a medical
 7   emergency, [] inmate[s] will be seen by health care staff at
 8   an RN level or higher ‘as soon as possible’”.     (FAC ¶ 101.)
 9        Plaintiff argues that, because the Consent Decree put the
10   Supervisory Defendants on notice that constitutional violations
11   were occurring in Riverside County Jails, Cortina’s subsequent
12   mistreatment constituted an “obvious failure to take the corrected
13   action [that] establishes the necessary causal link between the
14   affirmative acts and omissions of the [Supervisor Defendants] and
15   the death of Angel Cortina.”   (Opp. at 14-15.)    The court
16   disagrees.   The FAC includes no allegations that any Supervisory
17   Defendant took any action to set in motion the unnamed Defendants’
18   acts.   Even if the Supervisory Defendants had notice of a pattern
19   of denial of medical care in the Riverside County Jails, the FAC
20   alleges no particular acts of which the Supervisor Defendants were,
21   or should have been, aware, let alone particular acts that the
22   Supervisor Defendants refused to terminate.   To the extent
23   Plaintiff’s claims are grounded in a failure of training or
24   disciplinary policy in the wake of the Consent Decree, those claims
25   are duplicative of Plaintiff’s Monell claim, which Defendants do
26   not seek to dismiss.   Accordingly, Plaintiff’s Sixth and Seventh
27
28

                                      12
 1   Claims against the Supervisor Defendants are dismissed, with leave
 2   to amend.4
 3        E.      Negligence
 4        The FAC alleges an Eleventh Claim for “state law negligence”
 5   against the County and the Supervisor Defendants.    Defendants
 6   contend that Plaintiff has identified no statutory basis for the
 7   County’s tort liability.    “Under California law a public entity is
 8   not liable under a claim brought by a plaintiff unless liability is
 9   provided for by statute or required by the state or federal
10   constitution.”    Garcia v. City of Merced, 637 F. Supp. 2d 731, 746
11   (E.D. Cal. 2008).    Plaintiff’s Opposition points to California
12   Government Code Section 845.6, which provides that “a public
13   employee, and the public entity where the employee is acting within
14   the scope of his employment, is liable if the employee knows or has
15   reason to know that the prisoner is in need of immediate medical
16   care and he fails to take reasonable action to summon such medical
17   care.”    Cal. Gov. Code § 845.6 (emphasis added).   Defendants’ reply
18   does not address Section 845.6, and the court deems the argument
19   abandoned with respect to the County.
20        Petitioner’s theory of liability is less clear with respect to
21   the Supervisor Defendants.    “[S]upervisory personnel whose personal
22   involvement is not alleged may not be held responsible for the acts
23   of their subordinates under California law.”    Milton v. Nelson, 527
24   F.2d 1158, 1159 (9th Cir. 1975); Matysik v. Cty. of Santa Clara,
25   No. 16-CV-06223-LHK, 2017 WL 513145, at *4 (N.D. Cal. Feb. 8,
26
27        4
            Plaintiff also brings the Sixth and Seventh Claims against
     the County. Such claims are dismissed with prejudice as
28   duplicative of Plaintiff’s Eighth, Monell Claim.

                                       13
 1   2017); Cal. Gov. Code § 820.8.    Although a public employee is
 2   liable for his own negligent acts, Plaintiff’s opposition argues
 3   that the Supervisor Defendants are liable for negligence only due
 4   to their failure to train, supervise, and discipline the Doe
 5   Defendants, and not as a result of any personal involvement in
 6   Cortina’s detention.5    (Opp. at 16:10-16.)   Plaintiff’s negligence
 7   claims against the Supervisor Defendants are therefore dismissed,
 8   with leave to amend.
 9         F.     California Civil Code Section 52.1
10         Lastly, Defendants argue that Plaintiff may not bring a claim
11   under California Civil Code Section 52.1 in her own individual
12   capacity.    Plaintiff concedes that she can bring Claim Twelve only
13   on behalf of Cortina’s estate, and not as an individual.
14   Plaintiff’s individual Bane Act claim is therefore dismissed, with
15   prejudice.
16   IV.   Conclusion
17         For the reasons stated above, Defendants’ Motion is GRANTED in
18   part and DENIED in part.    Claim Four is dismissed with prejudice,
19   as is Claim Twelve, insofar as it is brought in Plaintiff’s
20   individual capacity.    Claims Six and Seven are dismissed, with
21   leave to amend with respect to the Supervisor Defendants and with
22
23         5
            The FAC itself does allege that the Supervisor Defendants
     personally used excessive force on Cortina and denied him medical
24   care. (FAC ¶ 139.) Given Plaintiff’s arguments, however,
     including (1) the concession, discussed above, that the Supervisor
25   Defendants were not personally involved and (2) Plaintiff’s
     contention that “[i]t is alleged in the FAC that defendants DOES 1
26   – 100 failed to provide medical care to Angel Cortina[,]” with no
     mention of the Supervisor Defendants, that the Eleventh Claim
27   erroneously and inadvertently identifies the Supervisor Defendants
     as having been personally involved. (Opp. at 16 (emphasis added.))
28

                                        14
 1   prejudice with respect to the County.   Claim Eleven is dismissed
 2   only with respect to the Supervisor Defendants, with leave to
 3   amend.   Regardless whether Plaintiff wishes to amend the dismissed
 4   claims, Plaintiff shall file a Second Amended Complaint in
 5   accordance with this Order within fourteen days of the date of this
 6   Order.
 7
 8   IT IS SO ORDERED.
 9
10
11   Dated: January 30, 2019
                                             DEAN D. PREGERSON
12                                           United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      15
